

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 25th day April of 2014
(the "Effective Date"), is entered into among James M. Corbett (“Executive”),
Alphatec Spine, Inc., a California corporation (the “ASI”), and Alphatec
Holdings, Inc., a Delaware corporation (“Parent”) (collectively, ASI and Parent
shall be referred to as the "Company").


1. Commencement. This Agreement, which shall govern Executive’s employment by
the Company, shall become effective on the Effective Date and the parties to
this Agreement agree and acknowledge that Executive's employment pursuant to the
terms of this Agreement shall begin on May 1, 2014, (the "Commencement Date").


2. At-Will Employment. The parties to this Agreement agree and acknowledge that
the Executive's employment pursuant to this Agreement shall be considered
at-will. Either party may terminate this Agreement at any time, with or without
cause pursuant to the terms of this Agreement. Similarly, the Company may change
Executive’s position, responsibilities or compensation with or without cause or
notice.


3. Title; Capacity; Office.


3.1 The Company shall employ Executive, and Executive agrees to work for the
Company initially as its President and Chief Executive Officer. Executive shall
perform the duties and responsibilities inherent in the position in which
Executive serves and such other duties and responsibilities as the Chairman of
the Board (or his or her designee(s)) shall from time to time reasonably assign
to Executive. Executive shall report to the Chairman of the Board (or his or her
designee(s)).


3.2 The Board shall elect Executive to the Board within 15 days of the
Commencement Date and Executive hereby consents to serve as a director of
Company without any additional salary or compensation. Such election to the
Board shall be for a term that runs until the earlier of the Executive’s
resignation, death or the next annual meeting of the Company’s stockholders.
Following the initial election of the Executive to the Board, provided that the
Executive is the Chief Executive Officer of the Company, the Board shall
nominate the Executive for election to the Board at each annual meeting of the
Company’s stockholders. Executive agrees to immediately resign from the Board in
the event that Executive is no longer the Chief Executive Officer of the
Company.


4. Compensation and Benefits. While employed by the Company, Executive shall be
entitled to the following (it being agreed, for the avoidance of doubt, that,
except as provided in Section 6.2, amounts payable on the happening of any
specified event will not be payable if the Executive is not employed by the
Company upon the happening of such event):


4.1 Salary. Commencing on the Commencement Date, the Company shall pay Executive
a salary at an annualized rate of $530,000, less applicable payroll
withholdings, payable in accordance with the Company’s customary payroll
practices.



--------------------------------------------------------------------------------



4.2 Performance Bonus. Executive will be eligible to receive a discretionary
cash performance bonus each fiscal year in an amount equal to 80% of the annual
base salary for such fiscal year (the "Target Bonus Amount"), which Target Bonus
Amount shall be prorated for 2014. The payment of the Target Bonus Amount shall
be subject to the Company's and Executive's achievement of goals to be
established and presented to the Executive each fiscal year.


4.3 Fringe Benefits. Executive shall be entitled to participate in all benefit
programs that the Company establishes and makes available to its management
employees.


4.4 Reimbursement of Expenses. Executive shall be entitled to prompt
reimbursement for reasonable expenses incurred or paid by Executive in
connection with, or related to the performance of, Executive's duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may reasonably request. Expenses that do
not comply with applicable law will not be reimbursed under any circumstances.


4.5 Equity. The Chairman of the Board will recommend to the Board of Directors
of the Parent (the “Board”) that Executive receive a grant of options to
purchase 500,000 shares of the Common Stock of the Parent (the “Options”). If
granted, the Options shall have an exercise price equal to the closing price of
Parent's common stock on the trading day that such Options are issued. 250,000
of these Options shall vest over a four-year period, with 25% of such options
vesting on the anniversary of the grant date, and the remaining 75% vesting in
12 tranches each three months thereafter. 250,000 of these options shall vest
over a four-year period, with 25% vesting on each anniversary date of grant,
provided that the stock performance metric set forth in Exhibit A attached
hereto (the “Stock Performance Metric”) has been achieved, as determined by the
Board in its sole reasonable discretion. The Options shall be subject, in all
respects, to (i) the Alphatec Holdings, Inc. 2005 Employee, Director and
Consultant Stock Plan (the “Plan”), and (ii) an Incentive Stock Option Agreement
to be entered into by the Parent and the Executive. The Chairman of the Board
will recommend to the Board that Executive receive a grant of 250,000 shares of
restricted common stock of the Parent (the “Restricted Stock”). If granted,
these shares of the Restricted Stock shall vest over a four-year period in for
equal amounts beginning on the first anniversary after the date of issuance,
provided that the Stock Performance Metric has been achieved, as determined by
the Board in its sole reasonable discretion. The Restricted Stock shall be
subject, in all respects, to (i) the Alphatec Holdings, Inc. 2005 Employee,
Director and Consultant Stock Plan (the “Plan”), and (ii) a Restricted Stock
Agreement to be entered into by the Parent and the Executive. In the event of
termination of Executive’s employment due to death, any unvested Options or
Restricted Stock granted under this Agreement shall become fully vested and not
subject to forfeiture or repurchase.
 
        4.6 Vacation. The Executive may take up to four (4) weeks of paid
vacation during each year at such times as shall be consistent with the
Company’s vacation policies and with vacations scheduled for other executives
and employees of the Company.


5. Termination of Employment. The Executive’s employment can terminate at any
time with or without cause or notice:



--------------------------------------------------------------------------------



 
5.1 Termination by the Company for Cause. If the Company terminates Executive’s
employment for Cause, the Company shall have no obligation to Executive other
than for payment of wages earned through the termination date. For purposes of
this Agreement, “Cause” means any one of the following: (i) Executive being
convicted of a felony; (ii) failure or refusal by Executive to follow policies
or directives reasonably established by the Chairman of the Board or his or her
designee(s); (iii) a material breach of this Agreement; (iv) any gross or
willful misconduct, dishonesty, fraud or negligence by Executive in the
performance of Executive's duties; (v) egregious conduct by Executive that
brings Company or any of its subsidiaries or affiliates into public disgrace or
disrepute; (vi) failure by Executive to perform his duties to a reasonable level
of expectations; or (vii) a material violation of the Company's Code of Conduct
or policies.
 
5.2 Termination by the Company Without Cause. In the event that Executive's
employment is terminated without Cause, the Company shall continue for a period
of nine months (the “Severance Period”), to pay to Executive the target cash
compensation (annual base salary plus 100% of the Target Bonus amount) then in
effect. During the Severance Period, if the Executive elects to have COBRA
coverage and is eligible for such coverage, the Company shall make a monthly
payment to the Executive equal to the monthly cost of COBRA coverage under the
Company’s group health plan for the Executive and those family members that are
entitled to such COBRA coverage, provided that the Executive certifies each
month that no other insurance coverage exists. Previously granted stock options
and restricted stock which is scheduled to vest during the Severance Period will
be allowed to vest. The Executive shall have 90 days after the end of the
Severance Period to exercise any and all vested options. The Company’s
obligations set forth in this Section 5.2 shall be contingent upon the Executive
first executing a release of claims (which shall contain post-employment
covenants including those set forth in Section 6), the form of which is
satisfactory to the Company, and the lapse of the applicable rescission period
related thereto.
 
5.3 Termination by the Company Without Cause or for Good Reason within Six
Months Following a Change in Control. In the event the Executive’s employment is
terminated without Cause or for Good Reason, and such termination without Cause
or for Good Reason takes place within 180 days following a Change of Control,
the Company shall continue for a period of 12 months (the “COC Severance
Period”) to pay to the Executive the annual target cash compensation (base
salary plus 100% of Target Bonus amount) then in effect. During the COC
Severance Period, if the Executive elects to have COBRA coverage and is eligible
for such coverage, the Company shall make a monthly payment to the Executive
equal to the monthly cost of COBRA coverage under the Company’s group health
plan for the Executive and those family members that are entitled to such COBRA
coverage, provided the Executive certifies each month that no other insurance
coverage exists. The payment obligations set for in this Section 5.3 shall be
contingent upon the Executive first executing a release of claims (which shall
contain post-employment covenants including those set forth in Section 6), the
form of which is satisfactory to the Company, and the lapse of the applicable
rescission period related thereto. For purposes of this Agreement, “Good Reason”
shall be defined as a termination of Executive’s employment by the Executive for
any of the following events, provided that Executive shall have delivered a
written notice to the Company within 60 days of his having



--------------------------------------------------------------------------------



actual knowledge of the occurrence of one of such events, stating that he
intends to terminate his employment for Good Reason and specifying the factual
basis for such termination, and such event shall not have been cured by the
Company within 30 days of the receipt of such notice: (i) a material reduction
in any of the Executive’s compensation rights or benefits unless part of a
general reduction applicable to the Company’s executive officers generally on a
proportionate and non-discriminatory basis; or (ii) the Company requiring
Executive to be permanently based more than 100 miles outside of the Carlsbad,
CA metropolitan area.
               
5.4 Change of Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following events: (i) the acquisition by an
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a
“Person”) of beneficial ownership of any capital stock of the Parent if, after
such acquisition, such Person beneficially owns (within the meaning of Rule
13d-3 promulgated under the Exchange Act) in excess of 50% of either the
then-outstanding shares of common stock of the Parent (the “Outstanding Parent
Common Stock”) or the combined voting power of the then-outstanding securities
of the Parent entitled to vote generally in the election of directors (the
“Outstanding Parent Voting Securities”); provided, however, that for purposes of
this subsection (a), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition of more than 50% of the Outstanding Parent Common
Stock directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company); (2) any acquisition of more than 50% of the Outstanding Parent Common
Stock by the Company; (3) any acquisition of more than 50% of the Outstanding
Parent Common Stock by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (4)
any acquisition by any Person who, prior to such acquisition, already owned more
than 33% of the Outstanding Parent Common Stock or Outstanding Parent Voting
Securities; or (ii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Parent or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Parent Common
Stock and Outstanding Parent Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Parent Common Stock and Outstanding
Parent Voting Securities, respectively.
 



--------------------------------------------------------------------------------



6. Additional Covenants of the Executive.


6.1 Noncompetition; Nonsolicitation; Nondisparagement.
 
(a) During Executive's employment with the Company, Executive shall not,
directly or indirectly, render services of a business, professional or
commercial nature to any other person or entity that competes with the Company’s
business, whether for compensation or otherwise, or engage in any business
activities competitive with the Company’s business, whether alone, as an
Executive, as a partner, or as a shareholder (other than as the holder of not
more than one percent of the combined voting power of the outstanding stock of a
public company), officer or director of any corporation or other business
entity, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time as a member of the board of directors of Alumend Inc.
shall not be deemed a breach of this if those activities do not materially
interfere with the services required under this Agreement as determined by the
Chairman of the Board. Authorization to serve on the board of directors of any
other company or organization requires approval of the Board.
 
(b) During Executive's employment with the Company, and for a period of one (1)
year following the termination of the Executive's employment with the Company,
the Executive shall not, without the prior written consent of the Company:


(i) either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company or any of
its affiliates (the "Company Group") to leave the service of the Company Group
for any reason; or


(ii) either individually or on behalf of or through any third party, directly or
indirectly, interfere with, or attempt to interfere with, the business
relationship between the Company Group and any vendor, supplier, surgeon or
hospital with which the Executive has interacted during the course of
Executive’s employment with the Company.
 
(c) During Executive's employment with the Company and at all times thereafter,
Executive shall not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company or any of its
divisions, affiliates, subsidiaries or other related entities, or their
respective directors, officers, employees, agents, successors and assigns
(collectively, “Company-Related Parties”), including, but not limited to, any
statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of any Company-Related
Party, and that Executive will not engage in any conduct which could reasonably
be expected to harm professionally or personally the reputation of any
Company-Related Party.


6.2 If any restriction set forth in this Section 6 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.



--------------------------------------------------------------------------------



6.3 The restrictions contained in this Section 6 are necessary for the
protection of the confidential, nonpublic information relating to the Company
and its operations, strategies, development plans, financial information and
other proprietary corporate information, and are considered by Executive to be
reasonable for such purpose. Executive agrees that any breach of this Section 6
will cause the Company substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company shall have the right to seek specific performance and
injunctive relief.


7. Other Agreements. Executive represents that Executive's performance of all
the terms of this Agreement as an Executive of the Company does not and will not
breach any (i) agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive's employment with the Company or (ii) agreement to refrain from
competing, directly or indirectly, with the business of any previous employer or
any other party.


8. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon (a) a personal delivery, or (b)
deposit in the United States Post Office, by registered or certified mail,
postage prepaid.


9. Entire Agreement. This Agreement and the agreements related to the Options
constitute the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral relating to the subject
matter of this Agreement.


10. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.


11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
Executive are personal and shall not be assigned by Executive. The Company may
assign this Agreement following the delivery of written notice to the Executive.


12. Miscellaneous.


12.1 No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.


12.2 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.


12.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California.
 



--------------------------------------------------------------------------------



12.4 Consent to Arbitration. In the event of a dispute involving this Agreement,
the Executive consents and agrees that all disputes shall be resolved in
accordance with the terms and conditions of the Mutual Agreement to Arbitrate
Claims between the Company and the Executive.


12.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
[Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.


 
                                


/s/ James M. Corbett                
James M. Corbett
 




ALPHATEC SPINE, INC.






By:/s/ Les Cross                
Name: Les Cross
Title: Chairman and Chief Executive Officer
  
                                




ALPHATEC HOLDINGS, INC.






By:/s/ Les Cross                
Name: Les Cross
Title: Chairman and Chief Executive Officer
   
 
  



--------------------------------------------------------------------------------



Exhibit A


Stock Performance Metric
 
 
For purposes of this Agreement, Granted Shares shall vest if on the applicable
anniversary of the Grant Date for such Granted Shares (each, a “Vesting Test
Date”), the Total Shareholder Return (the “TSR”) for a $100 investment in the
Parent’s Common Stock on NASDAQ (or any other automated quotation service or
national securities exchange upon which the Parent’s Common Stock may then be
quoted or listed for trading) for the investment period that began one year
prior to the applicable Vesting Test Date and ends on such Vesting Test Date (or
if the NASDAQ Global Market is closed on such date, the trading day immediately
prior to such date) is no less than the median TSR over such period of $100
invested in the Parent’s executive compensation peer group (the “Peer Group”) in
effect of the Vesting Test Date (the “Vesting Criteria”).
 
Granted Shares that do not vest on an applicable Vesting Test Date because the
Parent’s TSR did not meet the Vesting Criteria, may subsequently vest on one of
the subsequent Vesting Test Dates if the Parent’s TSR during the prior 24, 36,
or 48-month period, as the case may be, is no less than the median TSR of the
Peer Group during the same time period. Once Granted Shares shall have been
deemed to have vested, such vested Granted Shares cannot be repurchased by the
Company, regardless of the status of the Company’s TSR.
 
 

